Exhibit 10.17.3

 

AMENDMENT TO

DUKE ENERGY CORPORATION EXECUTIVE SAVINGS PLAN I & II

(as Amended and Restated effective January 1, 2003)

 

The Duke Energy Corporation Executive Savings Plan I & II (as Amended and
Restated effective January 1, 2003) (the “Plan”) is amended, effective as of
December 19, 2006, as follows:

  1. Article VI of the Plan is hereby amended by adding the following new
Section 6.8 at the end thereof:

“6.8 Adjustments to Duke Energy Common Stock—Stock Deferrals Subaccount and Duke
Energy Common Stock Fund. Each phantom unit of Duke Energy Corporation common
stock credited to the Duke Energy Common Stock—Stock Deferrals Subaccount and
Duke Energy Common Stock Fund on behalf of a Participant on the Distribution
Date shall be converted, as of the Distribution Date, into phantom units of
Spectra Energy Corp common stock and phantom units of Duke Energy Corporation
common stock and reallocated as follows:

  (a) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Duke Energy Corporation common stock represented actual shares of Duke Energy
Corporation as of the Record Date, the resulting number of phantom units of
Spectra Energy Corp common stock being rounded down to the nearest whole unit.

  (b) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the Duke Energy Common Stock—Stock
Deferrals Subaccount and Duke Energy Common Stock Fund and credited to the RSP
Investment Option that invests primarily in Spectra Energy Corp common stock
(the “Spectra Common Stock Fund”), effective as of the Distribution Date.

  (c) A Participant may elect, pursuant to rules and procedures prescribed by
the Company, to reallocate amounts deemed invested in the Spectra Common Stock
Fund into any other open investment option. The Spectra Common Stock Fund shall
be closed to additional deferrals and to transfers from any other investment
option.

  (d) Capitalized terms used in this Section 6.8 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.”

  2. Article XIV of the Plan is hereby amended by adding the following new
Section 14.5 at the end thereof:

“14.5 Transfer of Accounts. The Account of each Spectra Energy Participant
maintained under the Plan immediately prior to the Distribution Date shall be
transferred to the Spectra Energy Corp Executive Savings Plan and assumed by
Spectra Energy Corp as of the Distribution Date (the “Assumed Amounts”). For
purposes of this Plan, the term “Assumed Amounts” shall include any amounts of
Base Pay or Incentive Plan awards of a Spectra Energy Participant that are
earned but not yet paid as of the Distribution Date or equity awards granted to
a Spectra Energy Participant under the Duke Energy Corporation 1998 Long-Term
Incentive Plan, that were properly deferred by the Spectra Energy Participant
under the Plan but that had not yet been credited to his or her Account under
the Plan as of the Distribution Date. Each such Spectra Energy Participant shall
have no further rights under the Plan immediately after his or her Account is
transferred to the Spectra Energy Corp Executive Savings Plan and assumed by
Spectra Energy Corp in accordance with the terms and conditions of the Employee
Matters Agreement by and between Duke Energy Corporation and Spectra Energy Corp
(the “Employee Matters Agreement”). Capitalized terms used in this Section 14.5
that are not defined in this Plan shall have the meaning set forth in the
Employee Matters Agreement.”

  3. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

This amendment has been executed by an authorized officer of Duke Energy
Corporation on December 19, 2006.

 

DUKE ENERGY CORPORATION

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and   Chief Administrative Officer